DETAILED ACTION

This office action is in response to the claims filed on 9/21/20 and remarks filed on 3/19/2021.  Claims 1, 4, 7-9, 14, 16-17, 20-21, 24, 32, 35, 37 and 39-40 are pending.  Claims 1, 4, 7-9, 14, 16-17, 20-21, 24, 32, 35, 37 and 39-40 are rejected.  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 14, 16-17, 20-21, 32, 35, 37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,267,364 to Volk in view of US Patent Application Publication 2011/0296621 to McKenna.
Claim 1.  Inflatable mattress apparatus (Volk, Fig. 1) including a mattress provided with a plurality of inflatable cells (Volk, Fig. 6); a manifold unit (Volk, Fig. 7, #26) connected to the 
wherein the time offset between sets of cells provides overlapping inflation periods between the first cell in each of at least two of said sets of cells and overlapping deflation 
wherein a first valve controls inflation and deflation of a first set of adjacent cells and a second set of adjacent cells (Volk, Fig. 8, #31 teaches a valve which controls those cells attached to conduit #16, which as previously defined includes sets 1 and 2, comprising cells 1, 4, 10, and 13; regarding Applicant’s claim limitation that sets of cells have adjacent cells, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the cells of a set adjacent to each other since it has been held that rearranging parts of an invention involves only routine skill in the art, and because Volk teaches “many sequences of pressure variation are possible,” therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to in provide any desired arrangement of cells to provide any desired sequence of pressure variation; In re Japikse, 86 USPQ 70; additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two adjacent cells for each single cell of Volk, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8, and furthermore, since doing so would have provided for smaller cells and thus a greater pressure profile resolution thus optimizing a user’s comfort; alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to eliminate certain cells of Volk, such that sets of cells comprise “adjacent” cells, for example in Volk Figs. 2, below: 

    PNG
    media_image1.png
    1024
    1202
    media_image1.png
    Greyscale



wherein eliminating the second and third cells such that set 1 comprises the first and fourth cells, which would then be “adjacent”; it would have been obvious to remove these cells since it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art; In re Karlson, 136 USPQ 184.  See MPEP §2144.04 II(A), and additionally eliminating cells and their associated valves and tubing would likely reduce manufacturing costs for the apparatus).
adjacent cells (Volk, Fig. 8, #32 teaches a second valve which controls those cells attached to conduit #17, which as previously defined includes set 3, comprising cells 6 and 9; as noted above, it would have been obvious to rearrange cells such that sets of the same set are located adjacent to each other), located between the first set of adjacent cells and the second set of adjacent cells (Volk, Fig. 6, set 3, cells 6 and 9, are located between set 1, cells 1 and 4, and set 2, cells 10 and 13 as noted above, it would have been obvious to rearrange cells such that sets of the same set are located adjacent to each other), and 
wherein the control unit is configured to provide time offset inflation and deflation of cells between the at least two sets of cells, such that cells in the first set of adjacent cells are not inflated and deflated over identical time periods as cells in a second set of adjacent cells (as can be seen in Volk, Figs. 2A-2G, different sets are inflated and deflated at different times; moreover, as discussed above, McKenna teaches that cells can be independently controlled, and Volk teaches “many sequences of pressure variation are possible,” therefore it would have been obvious to provide sets of cells that “are not inflated and deflated over identical time periods” in order to provide the desired wave feel, or to otherwise optimize a user’s comfort; regarding the cells that are being inflated or deflated being adjacent, see discussion above).
Claim 7.  Apparatus according to claim 1 wherein each set of cells is independently coupled to the manifold and independently controllable (Volk, Fig. 8 teaches three independently controllable valves, which is each connected to a set of cells; furthermore, in the proposed combination of teachings above, McKenna teaches independently controllable cells). 
Claim 8.  Apparatus according to claim 1, wherein two or more sets of cells are jointly coupled to the manifold and/or jointly controllable (see Volk, Fig. 6; as described with respect to claim 1 above, set 1 of Volk has been defined as cells 1 and 3, while set 2 of Volk has been defined as cells 10 and 13; both of these sets are connected to conduit #16, which is connected 
Claim 9.  Apparatus according to claim 1, wherein the manifold includes a valve unit coupled to each cell of a set of cells (Volk, Fig. 8 teaches three independently controllable valves, which is each connected to a set of cells, also seen in Fig. 7; furthermore, in the proposed combination of teachings above, McKenna teaches independently controllable cells, each of which has an independently controllable valve seen in Figs. 3 and 3A).
Claim 14.  Apparatus according to claim 1, wherein the control unit is operable to inflate and deflate the cells of the sets of cells in an order to produce a travelling pressure wave along at least a part of a surface of the mattress (see Volk Figs. 2A-2G; Volk also discloses a wave-like motion in at least the abstract).
Claim 16.  Apparatus according to claim 1, wherein each set of cells comprises two cells (as discussed with respect to claim 1 above, in Volk Fig. 5, cells are numbered from bottom to top as 1 to 15; cells 1 and 4, connected to conduit #16, are set 1; cells 10 and 13 also connected to conduit #16, are set 2, and cells 6 and 9, attached to conduit 18, are set 3; thus each set of cells comprises two cells; moreover, in view of McKenna’s teaching of independently controllable cells, any combination of cells can be considered a “set” wherein the cells of the set can be controlled to inflate and deflate at the same or different times).
Claim 17.  Apparatus according to claim 16, wherein at least one cell of each set of cells is inflated simultaneously with deflation of at least one other cell in the set of cells (in Volk Figs. 2A-2G, set 1, cells 1 and 4, are seen to inflate and deflate simultaneously; in an alternative interpretation, in which sets of cells are defined differently, cells 1 and 2, if defined to be in the same set of cells, are seen to inflate and deflate simultaneously in that one is decreasing while the other is increasing, compare Fig. 2C to Fig. 2D; additionally, McKenna teaches in Fig. 3 and paragraphs [0021]-[0022] that cells are all independently inflatable and deflatable, and explicitly states “the controller 124 can independently open and close one or more of the intake ports 
Claim 20.  Apparatus according to claim 1, wherein cells located solely in a sacral zone of the mattress are arranged perpendicular to cells located in other zones of the mattress, and wherein the perpendicularly arranged cells located in a sacral zone (Volk does not teach a zone of cells that are perpendicular to other zones of cells; however McKenna, Fig’s 5-10 and paragraph [0040] teaches various arrays of cells with configurations both parallel and perpendicular to the longitudinal axis of the bed; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide sets of cells that are in the claimed orientation since McKenna teaches that “such an embodiment may be used to provide generally finer support in the sub-region relative to the support in the general area of the support structure,” and also since doing so would have simply been the use of a known technique to improve a similar device in the same way) are operated at a different inflation profile to cells in other zones of the mattress (Volk teaches three valves in Fig. 8 that are capable of independently operating different zones of a mattress; additionally McKenna paragraph [0021] teaches that cells can be independently opened and closed; also see Fig. 11 where each cell is independently controlled by a separate regulator #106; therefore any two valves or two groups of valves can be operated with a different inflation profile if desired).
Claim 21.  This claim is directed toward methods that employ the previously claimed apparatus to perform the method steps, as noted by Applicant in remarks dated 2/11/19 with respect to the restriction requirement dated 12/14/18.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  The prior art apparatus of Volk, in 
Claim 32.  A method according to claim 21, including the step of inflating and deflating the cells in an order to produce a travelling pressure wave along at least a part of a surface of the mattress (see Volk Figs. 2A-2G; Volk also discloses a wave-like motion in at least the abstract).
Claim 35. The inflatable medical mattress according to claim 1, comprising: a longitudinal extent with a head zone at one end, a foot zone at the opposite end and a sacral zone between the head and foot zones (McKenna, Fig. 1), and a transverse extent; wherein the plurality of inflatable cells (McKenna, Fig. 1, #102 ) is arranged in the head zone, the foot zone, and the sacral zone, (McKenna, Fig. 2, teaches a first region #202, and a second region #204, furthermore, McKenna contemplates multiple regions, stating in paragraph “pressure regions, for example, at the heals, buttocks, shoulders, head, elbows, etc.”), wherein in at least one of the zones the inflatable cells are elongate and oriented substantially parallel to the transverse extent of the mattress and in at least the sacral zone the cells extend substantially parallel to the longitudinal extent of the mattress (Volk does not provide claimed limitations directed toward air cells being in both “a longitudinal extent” and “a transverse extent;” however, McKenna, Fig’s 5-10 and paragraph [0040] teaches various arrays of cells with configurations both parallel and perpendicular to the longitudinal axis of the bed; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the cells of the bed of Volk in either a longitudinal or lateral configuration, or in any other desired orientation in 
Claim 37.  An inflatable mattress according to claim 35, wherein transversally extending cells extend from one side to the other of the mattress (McKenna, Fig’s 5-10 and paragraph [0040] teaches various arrays of cells with configurations both parallel and perpendicular to the longitudinal axis of the bed).
Claim 39.  An inflatable mattress according to claim 35, wherein the cells in all the mattress zones apart from the sacral zone the inflatable cells are elongate and extend in the transverse direction of the mattress (McKenna, Fig’s 5-10 and paragraph  [0040]  teaches various arrays of cells with configurations both parallel and perpendicular to the longitudinal axis of the bed).
Claim 40. An inflatable mattress according to claim 35, wherein different areas of the mattress are arranged to have different phase relationships (Volk, Figs. 2A-2G; also different phase relationships are inherent in the apparatus of Volk, as the different phase relationships are the means by which “a wave-like deformation of the patient supporting surfaces” is effected; furthermore McKenna teaches independently controllable cells, which allows for any phase relationship that may be desired in order to optimize a user’s comfort).
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,267,364 to Volk and US Patent Application Publication 2011/0296621 to McKenna, in view of US Patent 5,983,428 to Hannagan.
Claim 4.  Apparatus according to claim 1, wherein a phase relationship between sets of cells is less than 50% of said period (in view of Applicant’s disclosure, “a phase relationship” has been interpreted as inflating different cells at a different time, for example starting the inflation of a second cell when the first cell is half full, as measured by the total time that the first cell takes to fill; Volk teaches an apparatus in which air cells can be inflated and deflated as desired in a wave-like pattern, and also teaches in column 5, lines 25-26 that “many sequences 
Claim 24.  A method according to claim 21, wherein a phase relationship between sets of cells is less than 50% of said first and second periods (see rejection of claim 4, above).


Response to Applicant's remarks and amendments

In the response dated 3/19/2021, Applicant has not presented any claim amendments, but has provided remarks in response to rejections of record.  Responses to those remarks are as follows.
Regarding rejections under 35 USC 103 in view of Volk and McKenna, Applicant argues on beginning on page 2 of remarks that Volk does not teach “adjacent” cells in the same set of cells.  Applicant also argues that Volk’s disclosure of “many sequences of pressure variation are possible”, (Volk Column 5, lines 24-25) does not mean that Volk is teaching a change in the connection arrangement between tubular elements and valves.  While Volk does not explicitly state that a rearrangement of airflow paths and valves might be required by a different sequence of pressure variation, one of ordinary skill would understand that such modifications would be required, and doing so would have been within the level of knowledge and skill of one of ordinary skill in the art.  Furthermore the rejections are not based on Volk alone, but on the adjacent cells, at least for the motivations discussed above with respect to claim 1 (rearrangement of parts, or duplication of parts, or elimination of parts, any of which would be done to optimize a user’s comfort as per McKenna paragraph [0040]).
Notwithstanding these motivations, Applicant’s argues that there is no motivation to combine the teachings of Volk and McKenna because such modification of Volk “would necessarily alter the set of available inflation sequences,” and concludes that doing so would destroy an advantageous property of the apparatus (and is therefore impermissible in light of the decision of eisai Co. Ltd. V. Dr. Reddy’s Labs., Ltd.).  Examiner respectfully disagrees.  Providing the apparatus of Volk with the capability of independently controllable cells, as taught by McKenna, would not destroy any capability of the apparatus.  In contrast, doing so would provide additional capabilities and additional inflation sequences that were not previously available with the apparatus of Volk.
Applicant further argues (with respect to the decision of orth-McNeil Pharm., Inc. v. Mylan Labs, Inc.), that the combination of Volk and McKenna would not be obvious because “there was not a small and easily traversed number of options for modifying the art.”  Examiner respectfully disagrees.  Volk teaches an apparatus in which some cells are attached to a single valve and necessarily inflate or deflate as a set.  McKenna teaches independently inflatable cells.  Therefore there are two options, cells that are independently controllable, or cells that are not independently controllable.  One of ordinary skill, when considering the teachings of Volk and McKenna, would understand that the apparatus of Volk could be reconfigured such that the cells would be independently controllable, and doing so would have been within the skill of one of ordinary skill in the art at least due to the teachings of McKenna.  It is worth noting that 
Applicant further argues on page 3 of remarks that rearrangement of parts or duplication of parts are not valid rationales, because In re Japske requires that in order for the combination to be obvious “the operation of the device would not thereby be modified.”  Applicant alleges that “a “difference in operation between the claimed invention and the cited references” is provided by Applicant’s claimed structures (at least that the sets of cells are claimed to have adjacent 
With respect to Examiner’s proposed obvious elimination of certain cells in order to yield sets of cells that have adjacent cells, Applicant argues that doing so would make the mattress less comfortable and would therefore not be obvious.  While this may or may not be true, it is merely conjecture and not by evidence.  Moreover, various users may prefer a greater number of air cells, while other users may prefer fewer air cells.  Furthermore, one of ordinary skill would be motivated to reduce the number of cells, and their associated valves and tubing, since would likely reduce manufacturing costs for the apparatus.
Applicant argues on pages 4-5 of remarks that the combination of Volk and McKenna is improper because they teach “two entirely different systems of cell control,” and concludes from this that the combination would only be motivated by impermissible hindsight reasoning.  However, as noted by Applicant “it is only because McKenna uses independently controlled cells that an essentially unlimited number of operation sequences are possible.”  This is precisely the benefit of providing the apparatus of Volk with independently controllable cells, as is taught by McKenna.  Moreover, independently controllable cells would allow greater varietly of air cell inflation/deflation sequences (noting that Volk teaches “many sequences of pressure variation are possible,” and further teaches that “variations in construction … are readily possible, and some variation have been pointed out herein”) thus providing greater optimization of a user’s comfort.  Therefore, one would realize the combination of teachings of Volk and McKenna by looking to Volk and McKenna, not by looking to Applicant’s invention.
Applicant argues with respect to claim 21, directed toward methods, that the combination of structures of Volk and McKenna, even if they provided all of the structures of apparatus claim 1, would not “in its normal and usual operation,” “necessarily perform the method claimed.”  Applicant argues that Volk “inflates and deflates the tubular elements in a different sequence than is recited in independent claim 21,” and cites the rejection of claim 1 in which Volk is acknowledged to not teach all limitations of the claimed invention.  However, the rejection is not based on Volk alone, but rather upon the combination of teachings of Volk and McKenna, necessarily perform each and every step of the method, including steps of “simultaneously inflating…and deflating” cells as seen at least in McKenna Fig. 2.	



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673